Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered on February 14, 1983, and judgment of said court (Michael Dontzin, J.), rendered on February 16, 1983, unanimously affirmed.
Applicatiop by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on these appeals. Concur—Sullivan, J. P., Asch, Fein, Kassal and Ellerin, JJ.